

116 HR 7128 IH: Air Travel Public Health Emergency Protection Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7128IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Case introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure the safety of air passengers and the public by authorizing States to implement reasonable guidelines and restrictions on passenger air travel, to amend title 49, United States Code, and for other purposes.1.Short titleThis Act may be cited as the Air Travel Public Health Emergency Protection Act.2.FindingsCongress finds the following:(1)Passenger air travel is or can be a major vector in the spread of certain communicable diseases such as COVID–19.(2)Air passengers who have been infected by such communicable diseases, especially during a declared national public health emergency, present a serious public health risk not only to their fellow passengers but to all who come in contact with them at their destinations and upon their return.(3)Further, such air passengers present a serious negative economic consequence to the airlines on which they fly and to the destinations at which they arrive, especially destinations reliant on the travel and tourism industry, as they destroy public confidence in the health and safety of air travel and of such destinations.(4)The best mechanism to address these negative consequences during a declared national public health emergency is for potential air passengers to be tested for symptoms of the relevant communicable disease before boarding airlines and to be denied boarding if such symptoms are indicated.(5)The Federal Aviation Administration has taken the position that it does not have existing statutory authority to impose a public health-related requirement on passenger airlines that they test all potential air passengers for symptoms of the relevant communicable disease before boarding airlines and deny boarding if such symptoms are indicated, and further that individual States are not authorized to impose such requirements in the exercise of their police power to protect the public health and foster economic and social stability.(6)As a result, some States, in furtherance of those goals, have been required to adopt far more risky and less effective methods which consume scarce resources, including a post-arrival self-policing quarantine which is widely disregarded.3.PurposeThe purpose of this Act shall be to authorize any State to impose reasonable public health-protective conditions on the boarding of any passenger on a passenger airline at the point of origin of a direct flight to such State during a public health emergency.4.Public health accommodations(a)In generalThe Administrator of the Federal Aviation Administration shall allow States, territories of the United States, and Indian Tribes to implement reasonable guidelines and restrictions to ensure the public health and safety of air passengers and the public.(b)Amendments to title 49Title 49 of the United States Code is amended—(1)in section 40103—(A)in subsection (a)(2) by striking A citizen and inserting Except as provided in subsection (f), a citizen; and(B)by adding at the end the following:(f)Public health emergency exceptionDuring a public health emergency, the Administrator shall allow States, territories of the United States, and Indian Tribes to implement and enforce reasonable restrictions on air passengers at the point of origin of a direct flight to such State, territory, or Indian Tribe jurisdiction in accordance with requirements and restrictions determined by the State, territory, or Indian Tribe at the point of destination which may include, a temperature or other rapid check for any communicable disease which is the subject of the public health emergency, and which requirements and restrictions may include denial of boarding if such intended passenger is indicated for such disease. Such reasonable restrictions shall be implemented at the expense of the air carrier as determined necessary by a State, territory, or Indian Tribe.(g)DefinitionsFor purposes of this section, the following definitions apply:(1)Public health emergencyThe term public health emergency means a declaration under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)) related to a communicable disease.(2)Reasonable restrictionThe term reasonable restriction means any good faith restriction or condition imposed or implemented on intended passengers prior to boarding a plane by a State, territory of the United States, or Indian Tribe to prevent the spread of a communicable disease during a public health emergency.; and(2)in section 47107 by adding at the end the following:(x)Waiver of requirements(1)In generalNotwithstanding the requirements of this section, during a public health emergency, the Secretary shall waive any grant assurance that conflicts with a reasonable restriction implemented by a State, territory, or Indian Tribe as set forth in section 40103(f) without an airport owner or operator submitting a request for such a waiver.(2)DefinitionsFor purposes of this subsection, the following definitions apply:(A)Public health emergencyThe term public health emergency means a declaration under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)) related to a communicable disease.(B)Reasonable restrictionThe term reasonable restriction means any good faith restriction or condition imposed or implemented on intended passengers prior to boarding a plane by a State, territory of the United States, or Indian Tribe to prevent the spread of a communicable disease during a public health emergency..